EXHIBIT 10.6


SECURITY AGREEMENT




This Security Agreement (this “Agreement”) dated as of April 30, 2013 made by
Global Telecom & Technology, Inc., a Delaware corporation; Global Telecom &
Technology Americas, Inc., a Virginia corporation; GTT Global Telecom Government
Services, LLC, a Virginia limited liability company; NLayer Communications,
Inc., an Illinois corporation; PacketExchange (USA), Inc., a Delaware
corporation; PacketExchange, Inc., a Delaware corporation; TEK Channel
Consulting, LLC, a Colorado limited liability company; WBS Connect LLC, a
Colorado limited liability company; Communication Decisions-SNVC, LLC, a
Virginia limited liability company; CORE180, LLC, a Delaware limited liability
company; Electra, Ltd. a Virginia corporation; and IDC Global, Inc., a Delaware
corporation (collectively, the “Grantors” and each, a “Grantor”), in favor of
Webster Bank, N.A., as administrative agent (the “Administrative Agent”) for
itself and the other lending institutions (collectively, the “Lenders”) which
are or may become parties to the Credit Agreement referred to below (in such
capacity, the “Secured Party”).


W I T N E S S E T H


WHEREAS, pursuant to that certain Credit Agreement dated as of the date hereof
by and among the Grantors, as joint and several borrowers thereunder
(collectively, the “Borrowers”), the Lenders and the Secured Party (as amended,
modified or supplemented from time to time, the “Credit Agreement”; capitalized
terms used herein without definition having the respective meanings ascribed to
them in the Credit Agreement, unless the context clearly requires otherwise),
the Lenders have agreed to make loans to the Borrowers; and


WHEREAS, the obligation of each of the Lenders to make such loans is subject to
the condition, among others, that each Grantor execute and deliver this
Agreement and grant the Lien in favor and for the benefit of the Secured Party
as agent for the benefit of itself and the Lenders as hereinafter described;


NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, it is hereby agreed as follows:


1.           Security Interest.  As security for the due and punctual payment
and performance of the Secured Obligations described in Section 2 hereof, each
Grantor hereby grants to (a) the Secured Party for the benefit of the Lenders
and itself (collectively, the “Secured Parties”), a continuing security interest
in and to all of its right, title and interest in the Collateral, whether now
owned or existing or hereafter acquired or arising.


As used herein, “Collateral” shall mean all of each Grantors’ tangible and
intangible personal property and fixtures (but none of its obligations with
respect thereto), including, without limitation, all of each Grantors’ right,
title and interest in the property described below, as each such term is used in
the Uniform Commercial Code as in effect from time to time in the State of New
York (the “UCC”):
 
(i)   all investment property;
 
(ii)   goods;


(iii)   equipment;
 
(iv)   inventory;


(v)   instruments (including, without limitation, promissory notes);


 
 

--------------------------------------------------------------------------------

 

(vi)   accounts;


(vii)   documents;


(viii)    chattel paper (whether tangible or electronic);


(ix)   deposit accounts;


(x)      fixtures;


(xi)   letter-of-credit rights and support obligations;


(xii)   the commercial tort claims (i.e., any claims arising in tort that the
Grantor may have) set forth on Schedule 1(xii) hereto; each and every material
trademark owned and in use by such Grantor is subsisting; each and every
trademark, patent and copyright which are owned by such Grantor and material to
the operations of the Grantor taken as a whole is, to such Grantor’s knowledge,
valid and enforceable; and, to each Grantor’s knowledge, there is no
infringement or unauthorized use of any of the material trademarks, patents or
copyrights owned by such Grantor, in whole or in part;


(xiii)   general intangibles (including, without limitation, payment intangibles
and Intellectual Property Collateral (as defined below)); and


(xiv)   any and all additions, accessions and attachments to any of the
foregoing and any substitutions, replacements, proceeds (including, without
limitation, insurance proceeds), products and supporting obligations of the
foregoing;
 
provided, however, that “Collateral” shall not include, and each Grantor shall
not be deemed to have granted a security interest (other than the security
interest permitted under the UCC, Section 9-408 or any successor thereto or
replacement thereof) in the following (the “Excluded Collateral”):  (i) any of
such Grantor’s rights under or with respect to any general intangible, license
agreement, permit or authorization to the extent any such general intangible,
license agreement, permit or authorization, by its terms or by law, prohibits
the assignment of, or the granting of a Lien over the rights of Grantor
thereunder or which would be breached or give the other party the right to
terminate upon any such assignment or grant; provided, that (x) any such
limitation described in the foregoing clause (i) on the security interests
granted hereunder shall only apply to the extent that any such prohibition or
right to terminate or accelerate or alter the Grantor’s rights could not be
rendered ineffective pursuant to the UCC or any other applicable Law (including
Grantor Relief Laws) or principles of equity and (y) in the event of the
termination or elimination of any such prohibition or right or the requirement
for any consent contained in any applicable Law, general intangible, permit,
lease, license, contract or other instrument, to the extent sufficient to permit
any such item to become Collateral hereunder, or upon the granting of any such
consent, or waiving or terminating any requirement for such consent, a security
interest in such General Intangible, permit, lease, license, contract or other
instrument shall be automatically and simultaneously granted hereunder and shall
be included as Collateral hereunder, (ii) more than 65% of the Equity Interests
of any Foreign Subsidiary entitled to vote, and (iii) any United States
intent-to-use trademark applications to the extent that, and solely during the
period in which the grant of a security interest therein would impair the
validity or enforceability of or render void or result in the cancellation of,
any registration issued as a result of such intent-to-use trademark applications
under applicable Law; provided that upon submission and acceptance by the USPTO
of an amendment to allege pursuant to 15 U.S.C. Section 1060(a) or any successor
provision), such intent-to-use trademark application shall be considered
Collateral; provided that the proceeds of any Excluded Collateral shall be
“Collateral”.


2.           Secured Obligations.  The Lien hereby granted shall secure equally
and ratably the due and punctual payment and performance by each Grantor of the
following liabilities and obligations (collectively, the “Secured Obligations”):

 
-2-

--------------------------------------------------------------------------------

 

(a)   the payment and performance of all the terms, covenants and obligations
contained in the Credit Agreement, this Agreement, and any other Collateral
Documents; and


(b)   any and all other Obligations of any Grantor to the Secured Parties under
the Loan Documents (including, without limitation, this Agreement) or under any
other agreement, document or instrument executed in connection therewith, all as
amended, modified or supplemented from time to time and any and all other
Obligations of any Grantor.


3.           Special Warranties and Covenants of the Grantor.  Each Grantor
hereby represents and warrants to and covenants and agrees with each of the
Secured Parties that:


(a)   Such Grantor is the owner of and has good and marketable title (or license
or other right to use) to the Collateral in which it has any rights, free from
any Liens, other than Liens permitted in the Credit Agreement, and the Grantor
will defend the Collateral against all claims and demands of all Persons at any
time claiming otherwise or any interest therein.


(b)   Except as may be updated after the date hereof by notice as provided
below, the address shown on Schedule 1 hereto is the chief executive office and
principal place of business of each Grantor and the location of all records
concerning that portion of its Collateral consisting of accounts receivable and
other general intangibles.  Except as may be updated after the date hereof by
notice as provided below, each Grantor’s only additional places of business and
the only additional locations of any Collateral (including Collateral located at
warehouses and the like) are listed on Schedule 3(b) attached hereto.  Except as
set forth on Schedule 3(b) attached hereto as may be updated after the date
hereof by notice as provided below, during the five (5) years ended on the date
hereof, no Grantor nor any of its predecessors-in-interest has conducted any
business or sold any goods under any name (including any fictitious business or
trade name) other than its legal name.  Except as may be updated after the date
hereof by notice as provided below, each Grantor’s legal name and jurisdiction
of organization are correctly set forth at the beginning of this Agreement.  No
Grantor will change its corporate or limited liability company form or
jurisdiction of organization, or change its chief executive office or principal
place of business, or the location of any Collateral (other than inventory in
transit or Collateral in the possession of employees in amounts that are not
material) (including, without limitation, the records relating thereto), or make
any change in its legal name or conduct business operations under any fictitious
business or trade name (other than any names specified on Schedule 3(b) attached
hereto), (i) in contravention of the Credit Agreement and (ii) without in each
case, (A) giving at least fifteen (15) days prior written notice thereof to the
Secured Party (or such shorter time period as Secured Party may otherwise agree
in writing) and (B) executing, delivering, filing and recording all necessary
financing statements (or amendments thereto) or other instruments and documents
in order to maintain the validity, enforceability, priority and perfection of
the Lien arising hereunder and under the other Collateral Documents.


(c)   Subject to the terms of the Credit Agreement, each Grantor will keep the
Collateral, including, without limitation, all inventory and equipment, in good
repair, working order and condition, ordinary wear and tear and casualty
excepted, and adequately insured at all times in accordance with the provisions
of the Credit Agreement and the other Collateral Documents.  In the event of any
material damage or destruction to the Collateral, the applicable Grantor shall
give prompt written notice to the Secured Party.   If a Grantor fails to obtain
insurance as required by this Agreement, the Credit Agreement or any of the
other Collateral Documents, the Secured Party may, at its option, obtain such
insurance, and such Grantor will on demand pay to Secured Party the amount of
any out-of-pocket disbursement made by Secured Party for such purpose.


(d)   Each Grantor will, upon the reasonable request of Secured Party, promptly
make, execute (as applicable), acknowledge and deliver and file and record in
all proper offices and places,

 
-3-

--------------------------------------------------------------------------------

 

including, without limitation, the United States Patent and Trademark Office and
the United States Copyright Office, such financing statements, continuation
statements, certificates, collateral agreements and other agreements, documents
or instruments as may be necessary to perfect or from time to time renew the
Lien arising hereunder and under the other Collateral Documents, including,
without limitation, those that may be necessary to perfect such Lien in any
additional Collateral hereafter acquired by a Grantor or in any replacements or
proceeds thereof, and each Grantor will take all such action as Secured Party
may reasonably request carry out the intent and purposes of the Collateral
Documents or for assuring and confirming to Secured Party the grant and
perfection of the Lien in the Collateral, including, without limitation, the
Intellectual Property Collateral (as defined below).  To the extent permitted by
law, each Grantor authorizes and appoints (such appointment being coupled with
an interest and irrevocable) each Secured Party to execute (as applicable) and
to file and record such financing statements, continuation statements,
certificates, collateral agreements and other agreements, documents and
instruments in its stead, with full power of substitution, as a Grantor’s
attorney-in-fact to be exercised only (i) if a Grantor fails or refuses to do so
promptly following a written request therefor or (ii) following an Event of
Default and during the continuance thereof.  Notwithstanding anything to the
contrary herein, no Grantor shall be required to make any filings or take any
other actions to record or perfect the Lien granted to the Secured Party
hereunder.


(e)   Each Grantor hereby authorizes the Secured Party to file and record in all
proper offices and places, including, without limitation, the United States
Patent and Trademark Office and the United States Copyright Office, such
financing statements, continuation statements, certificates, collateral
agreements and other agreements, documents and instruments as may be necessary
to perfect or from time to time renew the Lien arising hereunder and under the
other Collateral Documents, including, without limitation, those that may be
necessary to perfect such lien in any additional Collateral hereafter acquired
by a Grantor or in any replacements or proceeds thereof.


(f)   Each Grantor agrees that if any warehouse receipt or receipt in the nature
of a warehouse receipt is issued with respect to any of the inventory (or any
other Collateral), such receipt shall not be “negotiable” (as such term is used
in the Uniform Commercial Code as in effect in any relevant jurisdiction or
under other relevant law).  If, notwithstanding the foregoing, any negotiable
warehouse receipts or other negotiable documents are issued with respect to any
of the inventory (or other Collateral), all such instruments shall be held in
trust for the Secured Party and with respect to any warehouse receipt for
Collateral valued in excess of $250,000 shall be promptly endorsed to the order
of the Secured Party and delivered to the Secured Party as agent to be held by
the Secured Party as agent of, and for the benefit of, itself and the Secured
Parties as Collateral hereunder.


(g)   Except in the ordinary course of business, without the prior written
consent of each Secured Party, no Grantor shall amend or modify, or waive any of
its rights under or with respect to, any of the accounts receivable having a
face amount of $250,000 or more in the aggregate, if the effect thereof would be
to materially and adversely impair any remedies of such Grantor or the Secured
Parties under or with respect thereto.  Upon the occurrence and during the
continuance of any Event of Default, a Secured Party may notify or may require
each Grantor to notify (and after any such notification such Grantor shall
cause) all Persons obligated on the accounts receivable to make payment directly
to (or in accordance with the instructions of) Secured Party.  From and after
the occurrence of any Event of Default and during the continuance thereof,
Secured Party may require:  (i) all sums collected or received and all property
recovered or possessed by each Grantor in connection with any of the Collateral,
including, without limitation, all sums received in respect of any of the
accounts receivable, to be received and held by such Grantor in trust for
Secured Party and to be segregated from the assets and funds of such Grantor and
to be promptly delivered to Secured Party for application to the payment of the
Secured Obligations in accordance with the terms hereof and (ii) each Grantor,
upon the request of Secured Party, to institute depositary, lockbox and other
similar credit procedures providing for the direct receipt of such sums.

 
-4-

--------------------------------------------------------------------------------

 

(h)   Each Grantor will, to the extent permitted by applicable law, specifically
assign to the Secured Party all United States federal government contracts with
a payment of $250,000 or more in any calendar year in the aggregate and will
cooperate with the Secured Party in giving notice of such assignment pursuant to
the Federal Assignment of Claims Act.  Each Grantor will use commercially
reasonable efforts to cooperate with Secured Party in providing such further
information with respect to such contracts with any governmental authority as
Secured Party may reasonably request and will make commercially reasonable
efforts to provide such instruments of further assurance with respect to such
contracts as Secured Party may reasonably request.


(i)   Each Grantor hereby constitutes and appoints the Secured Party its true
and lawful attorney, irrevocably, with full power, upon the occurrence and
during the continuance of any Event of Default, in the name of such Grantor or
otherwise, at the expense of the Grantor and without notice to or demand upon a
Grantor, to act, require, demand, receive, compound and give acquittance for any
and all monies and claims for monies due or to become due to a Grantor, to
endorse any checks or other instruments or orders in connection therewith and to
file any claims or take any action or institute any proceedings which Secured
Party may deem to be reasonably necessary or advisable to protect the interests
of Secured Parties, which appointment as attorney is coupled with an interest
and is irrevocable.  Without limiting the generality of the foregoing, upon the
occurrence and during the continuance of any Event of Default, Secured Party
shall have full power: (i) to demand, collect, receive payment of, receipt for,
settle, compromise or adjust, and give discharges and releases in respect of any
of the Collateral including, without limitation, any accounts receivable; (ii)
to commence and prosecute any suits, actions or proceedings at law or in equity
in any court of competent jurisdiction to collect and/or to enforce any other
rights in respect of any of the Collateral including, without limitation, any
accounts receivable; (iii) to defend any suit, action or proceeding brought
against the Grantor with respect to any of the Collateral including, without
limitation, any accounts receivable; (iv) to settle, compromise or adjust any
suit, action or proceeding described in clause (ii) or (iii) above, and, in
connection therewith, to give such discharges or releases as Secured Party may
deem appropriate; (v) to endorse checks, notes, drafts, acceptances, money
orders, bills of lading, warehouse receipts or other instruments or documents
including, without limitation, those evidencing or securing the accounts
receivable or any of them; (vi) to receive, open and dispose of all mail
addressed to such Grantor and to notify the post office authorities to change
the address of delivery of mail addressed to the Grantor to such address, care
of Secured Party, as Secured Party may designate; (vii) to act as attorney for
such Grantor in obtaining, adjusting, settling and canceling any insurance and
endorsing any drafts and retaining any amounts collected or received under any
policies of insurance; (viii) to discharge any taxes, assessments or other
governmental charges or levies or any other Liens to which any Collateral is at
any time subject and (ix) generally to sell, assign, transfer, pledge, make any
agreement in respect of or otherwise deal with the Collateral as fully and
completely as though Secured Party was the absolute owner thereof for all
purposes.  Each Grantor agrees to reimburse Secured Party on demand for any
payments made or reasonable expenses incurred by Secured Party pursuant to the
foregoing authorization and any unreimbursed amounts shall constitute Secured
Obligations for all purposes hereof.


(j)   The powers conferred on the Secured Party by this Agreement, the Credit
Agreement and the other Collateral Documents are solely to protect the interests
of the Secured Party, and shall not impose any duty upon Secured Party to
exercise any such power, and if Secured Party shall exercise any such power,
such exercise by Secured Party shall not relieve any Grantor of any Default or
Event of Default, and Secured Party shall be accountable only for amounts
actually received as a result thereof.  Except as otherwise required by
applicable law, rule or regulation, Secured Party shall be under no obligation
to take steps necessary to preserve the rights in or value of or to collect any
sums due in respect of any Collateral against any other Person but may do so at
its option.  Without limiting the generality of the foregoing, except as
otherwise required by applicable law, rule or regulation, Secured Party shall
have no duty or liability with respect to any claim or claims regarding any
Grantor’s ownership or purported ownership, or rights or purported rights
arising from, the Intellectual Property Collateral (or any portion thereof) or
any use, license,

 
-5-

--------------------------------------------------------------------------------

 

or sublicense thereof, whether arising out of any past, current or future event,
circumstance, act or omission or otherwise.  All of such duties and liabilities
shall be exclusively the obligation of each Grantor.  All expenses incurred in
connection with the application, protection, maintenance, renewal or
preservation of any of the Collateral including, without limitation, the
Intellectual Property Collateral, shall be borne by the Grantors.


(k)   Each Grantor shall defend, indemnify and hold harmless Secured Party from
any and all liabilities, obligations, actual losses, damages, penalties,
actions, judgments, suits, costs, expenses, or disbursements (including
reasonable attorneys’ fees) of any kind whatsoever which may be imposed on,
incurred by or asserted against Secured Party in connection with or in any way
arising out of or relating to the Collateral or this Agreement, other than those
which result from the gross negligence, bad faith or willful misconduct by
Secured Party.


(l)   It is the intention of the parties hereto that none of the Collateral
shall become fixtures and each Grantor shall take all commercially reasonable
action or actions as may be necessary to prevent any of the Collateral from
becoming fixtures.  Each Grantor will, if requested by Secured Party, use
commercially reasonable efforts to obtain waivers of Lien, in form and substance
satisfactory to Secured Party, from each Person (including lessors) having any
interest in the real property on which any material amount of the Collateral is
or is to be located which is for a material headquarters lease and will use
commercially reasonable efforts to obtain collateral assignments of lease and
related landlord consents for any leased location which contains a broadcasting
tower or a studio.


(m)   Each Grantor will promptly notify the Secured Party, as provided in the
Credit Agreement, of any material loss or damage to any Collateral valued in
excess of $250,000 or any request by any other Person for any material credit or
adjustment with respect to any accounts receivable other than in the ordinary
course of business and to which such Grantor intends to agree.


(n)   Each Grantor confirms that value has been given to it by Secured Party,
that it has rights in the Collateral and that it has not agreed with Secured
Party to postpone the time for attachment of any of the security interest in any
of the Collateral.  The security interests created by this Agreement will have
effect and be deemed to be effective whether or not the Secured Obligations are
owing or in existence before or after or upon the date of this Agreement.


(o)   Each Grantor will promptly notify the Secured Party (which notification
shall be deemed to automatically amend Schedule 1(xii) hereto) of any commercial
tort claim which could reasonably be expected to have a value if successfully
prosecuted of in excess of $250,000 of such Grantor not specifically identified
herein and grant to the Secured Party a security interest in any such commercial
tort claim and the proceeds thereto.


(p)   Each Grantor shall and shall cause each of its Subsidiaries to place a
conspicuous legend on each of its contracts which constitutes chattel paper
which provides for a payment in the aggregate of in excess of $250,000 which
legend will state: “THIS IS CHATTEL PAPER IN WHICH A LIEN HAS BEEN GRANTED TO
WEBSTER BANK, N.A., as Administrative Agent” and shall, upon demand, deliver to
the Secured Party or to such other Person as the Secured Party shall designate,
to act on its behalf, all Collateral in their original form consisting of
negotiable instruments or documents, certificated securities, chattel paper and
instruments (in each case, accompanied by stock powers, allonges or other
instruments of transfer executed in blank).


(q)   Each Grantor shall take all steps reasonably necessary to grant Secured
Party or to such other Person as Secured Party shall designate, to act on its
behalf, control of all electronic chattel paper which provides for a payment in
the aggregate of in excess of $250,000 in accordance with the UCC and all

 
-6-

--------------------------------------------------------------------------------

 

“transferable records” as defined in each of the Uniform Electronic Transactions
Act and any other applicable law.


4.           Special Provisions Concerning Intellectual Property
Collateral.  Without limiting the generality of the other provisions of this
Agreement:


(a)    Each Grantor hereby represents and warrants to and covenants and agrees
with the Secured Party that:


(i)   a true and complete list of all registered trademarks, registered patents
and registered copyrights (and applications therefor) currently owned by such
Grantor as of the date hereof, in whole or in part, and in conducting its
business is set forth on Schedule 4(a)(i) attached hereto, and such exhibit
correctly sets forth the information specified therein;


(ii)   each and every material trademark owned and in use by such Grantor is
subsisting; each and every trademark, patent and copyright which are owned by
such Grantor and material to the operations of the Grantor taken as a whole is,
to such Grantor’s knowledge, valid and enforceable; and, to each Grantor’s
knowledge, there is no infringement or unauthorized use of any of the material
trademarks, patents or copyrights owned by such Grantor, in whole or in part;


(iii)   no written claim has been made and is pending that the use of any of the
trademarks or copyrights or the practice of any of the patents which are
material to the operations of the Grantor taken as a whole does infringe the
rights of any other Person in any material respect, and the Grantor is not aware
of any reasonable basis for any such claim to be asserted; and


(iv)   each Grantor is the sole and exclusive owner of the entire and
unencumbered right, title and interest in and to each of the trademarks, patents
and copyrights purported to be owned by it on Schedule 4(a)(i) attached hereto,
which are material to the operations of the Grantor taken as a whole and are
free and clear of any Lien, express or implied, other than Liens permitted in
the Credit Agreement.


(b)   If a Grantor shall create or obtain rights to any material trademarks,
patents or copyrights (or any other Intellectual Property Collateral) in
addition to those set forth on Schedule 4(a)(i) attached hereto, the provisions
of this Agreement shall automatically apply thereto and such Grantor shall take
such action as Secured Party may reasonably request to more fully evidence the
same.  Each Grantor shall promptly notify the Secured Party in writing of any
new United States federal patent application or grant, trademark application or
registration or copyright application or registration in which such Grantor has
an ownership interest with the delivery of each quarterly compliance
certificate.


(c)   Each Grantor:  (i) authorizes Secured Party, without any further action by
such Grantor, to amend Schedule 4(a)(i) to reference any applications or
registrations with respect to any trademark, patent or copyright (or any other
Intellectual Property Collateral) acquired by such Grantor after the date hereof
or to delete any reference to any right, title or interest in any trademark or
patent or copyright in which such Grantor no longer has or claims any right,
title or interest; (ii) will promptly (but in any event within ten (10) days
after becoming aware thereof) notify Secured Party of the institution of, or any
adverse determination in, any proceeding in the United States Patent and
Trademark Office, United States Copyright Office or in any federal, state or
foreign court or agency regarding the Grantor’s claim of ownership, or the
enforceability or validity of any of the Intellectual Property Collateral, in
each case that does or could reasonably be expected to materially adversely
affect the value of any of the Intellectual Property Collateral

 
-7-

--------------------------------------------------------------------------------

 

necessary for the conduct of such Grantor’s business as then conducted, the
ability of such Grantor or Secured Party to dispose of any of the same or the
rights and remedies of Secured Party in relation thereto; (iii) will promptly
notify Secured Party of any suspected infringement of any of the Intellectual
Property Collateral by any third party or any claim by any third party that such
Grantor is infringing upon the intellectual property rights of such third party
that does or could reasonably be expected to materially adversely affect the
Grantors, taken as a whole; and (iv) concurrently with the delivery of a
quarterly Compliance Certificate of the Borrowers disclosing any patent
application or application for registration of any trademark or copyright, will
execute, deliver and record in all appropriate registers and offices, an
appropriate form of a collateral security agreement evidencing Secured Party’s
security interest therein.


(d)   Each Grantor shall take commercially reasonable efforts, as determined in
its reasonable business judgment, to do the following:  (i) maintain and
prosecute federal applications on any existing or future registrable but
unregistered material trademarks or material copyrights or unpatented but
patentable material inventions, consistent with past practice, (ii) preserve,
maintain and renew all of the material registrations for Intellectual Property
Collateral owned by such Grantor, including, without limitation, by payment of
all taxes, annuities, issue and maintenance fees and by the use of all proper
statutory notices, designations and patent numbers to the extent necessary to
maintain the same, and (iii) initiate and diligently prosecute in its own name,
for its own benefit and at its own expense, such suits, proceedings or other
actions for infringement, or other damage or opposition, cancellation,
concurrent use or interference proceedings as are reasonably necessary to
protect any of the trademarks, patents or copyrights or other Intellectual
Property Collateral owned by such Grantor and which such Grantor reasonably
determines is material to its business; provided, that no such suit, proceeding
or other action shall be settled or voluntarily dismissed, nor shall any party
be released or excused from any claims or liability for infringement, unless, in
the reasonable judgment of such Grantor, to do so is in the best interests of
such Grantor.


(e)   Without limiting the generality of the other provisions of this Agreement,
the Credit Agreement and the other Collateral Documents, and in addition to all
other rights and remedies of Secured Party hereunder and thereunder and referred
to herein and therein, each Grantor hereby grants to the Secured Party an
absolute power of attorney (which grant is coupled with an interest and is
irrevocable) to sign, upon the occurrence and during the continuance of any
Event of Default, any document which may be necessary or required by the United
States Patent and Trademark Office, the United States Copyright Office or by any
other office or authority in order to evidence (and to effect and to record) the
assignment of all, right, title and interest of each Grantor in and to the
Intellectual Property Collateral (including, without limitation, each patent,
trademark and copyright, now owned or hereafter acquired by such Grantor, and
all of the goodwill of the business of such Grantor symbolized by the same and
all interest of such Grantor in and to any cause of action related thereto) to
Secured Party.  Each Grantor further agrees that, upon the occurrence and during
the continuance of any Event of Default, Secured Party may take any or all of
the following actions: (i) declare the entire right, title and interest of such
Grantor in and to the Intellectual Property Collateral vested in Secured Party,
in which event such right, title and interest shall immediately vest in Secured
Party; (ii) take and use and/or, subject to the terms of Section 6 and
applicable law, sell the Intellectual Property Collateral (or any portion
thereof) and carry on the business and use the assets of such Grantor in
connection with which the Intellectual Property Collateral (or any portion
thereof) has been used; (iii) bring suit to enforce the Trademarks, Patents
and/or Copyrights (each as defined below) or any of the other Intellectual
Property Collateral and/or any licenses thereunder or other rights with respect
thereto; (iv) direct such Grantor to refrain, in which event such Grantor shall
refrain, from using the Intellectual Property Collateral (or any portion
thereof) in any manner whatsoever, directly or indirectly; and (v) direct the
Grantor to execute, in which event the Grantor shall execute, such other and
further documents that the Secured Party may reasonably request to further
confirm the provisions hereof and to further evidence the foregoing
assignment.  Upon request of Secured Party, each Grantor also shall make
available to Secured Party, to the extent within such Grantor’s power and
authority, such individuals then in such Grantor’s employ to assist in the
production, advertisement and sale of the products and services sold under the
Trademarks, Copyrights and

 
-8-

--------------------------------------------------------------------------------

 

Patents or any of the other Intellectual Property Collateral, such individuals
to be available to perform their prior functions on the Secured Party’s behalf
and to be compensated at the expense of the Grantor.


(f)   For the purposes of this Agreement, “Intellectual Property Collateral”
means:


(i)   all trademarks, trademark applications and registrations and trade names,
together with the goodwill appurtenant thereto, owned, held (whether pursuant to
a license or otherwise), used or to be used, in whole or in part, in conducting
each Grantor’s business, (the “Trademarks”);


(ii)   all patents and patent applications of each Grantor, including, without
limitation, the inventions and improvements described and claimed therein (the
“Patents”);


(iii)   all copyrights and applications for registration of copyrights of each
Grantor (the “Copyrights”);


(iv)   all reissues, divisionals, continuations, renewals, extensions and
continuations-in-part of any Trademarks, Patents and/or Copyrights; all income,
royalties, damages and payments now or hereafter due and/or payable with respect
to any Trademarks, Patents and/or Copyrights, including, without limitation,
damages and payments for past or future infringements thereof; and all rights
(but no obligation) to sue for past, present and future infringements of any
Trademarks, Patents and/or Copyrights or bring interference proceedings with
respect thereto;


(v)   all rights and interests of each Grantor pertaining to common law and
statutory trademark, service marks, trade names, slogans, labels, trade secrets,
patents, copyrights, corporate names, company names, business names, fictitious
business names, trademark or service mark registrations, designs, logos, trade
styles, applications for trademark registration and any other indicia of origin;
and


(vi)    all trade secrets and other proprietary information of each Grantor that
is protectable under applicable law.


Intellectual Property Collateral excludes, notwithstanding anything to the
contrary above, all “shrink-wrap”, “click wrap” and “back of the box” software
licenses.


5.           Rights and Remedies.


(a)   Upon the occurrence and during the continuance of any Event of Default,
the Secured Party shall have the following rights and remedies:


(i)   all rights and remedies provided by law or in equity, including, without
limitation, those provided by the UCC;


(ii)   all rights and remedies provided in this Agreement; and


(iii)   all rights and remedies provided in the Credit Agreement, the other
Collateral Documents or in any other agreement, document or instrument
pertaining to any of the Secured Obligations.

 
-9-

--------------------------------------------------------------------------------

 

(b)   Notwithstanding anything to the contrary set forth herein, Secured Party
shall have the right to exercise (after the occurrence and during the
continuance of any Event of Default), and each Grantor hereby consents thereto,
all of the rights and remedies of Secured Party relating to the Collateral which
arise under or are referred to in this Agreement (including the exercise of any
power of attorney granted herein and the right to enforce this Agreement, by
judicial proceedings or otherwise, to foreclose the Lien created hereby, to take
possession of and, subject to the terms of Section 6 and applicable law, to sell
the Collateral (or any part thereof), and/or to direct the time, method and
place of conducting any proceeding for any such remedy or exercising any such
right, and all such rights and remedies may only be exercised by Secured Party
or by a duly authorized representative (or representatives) appointed by Secured
Party).


6.           Right to Dispose of Collateral, Etc.


(a)   Without limiting the scope of Section 5 hereof, upon the occurrence and
during the continuance of any Event of Default, Secured Party shall have the
right and power to take possession of all or any part of the Collateral and, in
addition thereto, the right to enter upon any premises on which all or any part
of the Collateral may be situated and remove the same therefrom and Secured
Party may, for the benefit of the Secured Parties, sell, resell, assign and
deliver, or otherwise dispose of any or all of the Collateral, for cash and/or
credit, in one or more parcels, at any exchange or broker’s board, or at public
or private sale and upon such terms and at such place or places and at such time
or times and to such Persons (including, without limitation, the Secured Party),
to the extent permitted by applicable law, as the Secured Party deems expedient,
all without demand for performance by the Grantor or any notice or advertisement
whatsoever except as may be required by this Agreement or by law.  The Secured
Party may require a Grantor to make all or any part of the Collateral (to the
extent the same is moveable) available to Secured Party at a place to be
designated by Secured Party which is reasonably convenient to Secured Party and
the Grantor.  Unless the Collateral threatens to decline speedily in value or is
of a type customarily sold on a recognized market, Secured Party will give the
Grantor at least ten (10) days’ prior written notice of the time and place of
any public sale thereof or of the time after which any private sale or any other
intended disposition thereof is to be made.  Any such notice shall be deemed to
meet any requirement hereunder or under any applicable law (including the UCC)
that reasonable notification be given of the time and place of such sale or
other disposition.  After deducting all costs and expenses of collection,
storage, custody, sale or other disposition and delivery (including legal costs
and reasonable attorneys’ fees) and all other charges against the Collateral,
the residue of the proceeds of any such sale or disposition shall be applied to
the payment of the Secured Obligations in the manner set forth in Section 8.03
of Credit Agreement.  In the event the proceeds of any sale, lease or other
disposition of the Collateral hereunder are insufficient to pay all of the
Secured Obligations in full, the Grantor will be liable for the deficiency,
including, if the Lenders so elect interest thereon at a rate per annum equal to
the Default Rate, and the cost and expenses of collection of such deficiency,
including, without limitation, reasonable documented out-of-pocket fees,
expenses and disbursements of one external counsel.  Without limiting the
generality of the foregoing or the scope of Section 5 hereof, upon the
occurrence and during the continuance of any Event of Default, any amount owing
by the Secured Party to the Grantor may, without regard to the value of the
Collateral, be offset and applied toward the payment of the Secured Obligations
as aforesaid, whether or not the Secured Obligations, or any part thereof, shall
be then due.


(b)   Each Grantor acknowledges that portions of the Collateral could be
difficult to preserve and dispose of and be further subject to complex
maintenance and management. Accordingly, Secured Party, in exercising its rights
hereunder, or otherwise, shall have the widest possible latitude to preserve and
protect the Collateral and Secured Party’s Lien therein.  Moreover, each Grantor
acknowledges and agrees that Secured Party shall have no obligation to, and each
Grantor hereby waives to the fullest extent permitted by law any right that it
may have to require the Secured Party to: (i) clean up or otherwise prepare any
of the Collateral for sale, (ii) pursue any Person to collect any of the Secured
Obligations, or (iii) exercise collection remedies against any Persons obligated
on the Collateral.  The Secured Party’s compliance with

 
-10-

--------------------------------------------------------------------------------

 

applicable local, state or federal law requirements, in addition to those
imposed by the UCC, in connection with a disposition of any or all of the
Collateral will not be considered to adversely affect the commercial
reasonableness of any disposition of any or all of the Collateral under the UCC.


7.           Right to Use the Collateral, Etc.  Without limiting the scope of
Section 5 hereof, upon the occurrence and during the continuance of any Event of
Default, but subject to the provisions of the UCC or other mandatory provisions
of applicable law, Secured Party shall have the right and power to take
possession of all or any part of the Collateral, and to exclude the Grantor and
all Persons claiming under the Grantor wholly or partly therefrom, and
thereafter to hold, store, and/or use, operate, manage and control the
same.  Upon any such taking of possession, Secured Party, from time to time, at
the Grantor’s expense, may (but shall not be obligated to) make all such
repairs, replacements, alterations and improvements to any of the Collateral and
may manage and control the Collateral and carry on the business and exercise all
rights and powers of the Grantor in respect thereto as Secured Party shall deem
reasonably appropriate, including, without limitation, the right to enter into
any and all such agreements with respect to the use of the Collateral or any
part thereof as Secured Party may see fit (including, without limitation,
licensing agreements related to the Intellectual Property Collateral); and
Secured Party shall be entitled to collect and receive, for the benefit of the
Secured Parties, all rents, issues, profits, fees, revenues and other income of
the same and every part thereof.  Such rents, issues, profits, fees, revenues
and other income shall be applied to pay the expenses of so holding, storing,
using, operating, managing and controlling the Collateral, and of conducting any
business related thereto, and of all maintenance, repairs, replacements,
alterations, additions and improvements, and to make all payments which Secured
Party may be required or may elect to make, if any, for taxes, assessments,
insurance and other charges upon the Collateral or any part thereof, and all
other payments which Secured Party may be required or authorized to make under
any provision of this Agreement, the Credit Agreement or any of the other
Collateral Documents (including legal costs and reasonable attorney’s
fees).  The remainder of such rents, issues, profits, fees, revenues and other
income shall be applied to the payment of the Secured Obligations in the manner
set forth in Section 8.03 of the Credit Agreement.  Without limiting the
generality of the foregoing, Secured Party shall have the right to have a
trustee, liquidator, receiver or similar official appointed to enforce its
rights and remedies hereunder or under the Credit Agreement or any of the other
Collateral Documents including, without limitation: (a) to take possession of
and to manage, protect and preserve the Collateral and all other properties of
the Grantor, (b) to continue the operation of the business of the Grantor, (c)
to sell, transfer, assign or otherwise dispose of the Collateral (or any portion
thereof) and (d) to collect all rents, issues, profits, fees, revenues and other
income and proceeds thereof and apply the same to the payment of all expenses
and other charges of such receivership, including the compensation of such
official, and to the payment of the Secured Obligations as aforesaid, and the
Grantor hereby consents to such appointment without regard to the presence or
absence of any misfeasance or malfeasance or any other fact or circumstance
which otherwise would provide a defense to such appointment.  If Secured Party
shall request, or shall apply or petition for, the appointment of or taking
possession by any such trustee, liquidator, receiver or other similar official,
the Grantor will promptly evidence its consent thereto and will fully cooperate
with such official.


8.           Waivers, Remedies Cumulative, Etc.


(a)   The Grantor hereby waives presentment, demand, notice, protest and, except
as is otherwise explicitly provided herein or in the Credit Agreement, all other
demands and notices in connection with this Agreement or the enforcement of any
of the rights and remedies of Secured Party hereunder or in connection with any
Secured Obligations or any Collateral; consents to and waives notice of the
granting of renewals, extensions of time for payment or other indulgences to the
Grantor or any other Person, or substitution, release or surrender of any
Collateral, the addition or release of Persons primarily or secondarily liable
on any Secured Obligation, the acceptance of partial payments on any Secured
Obligation and/or the settlement or compromise thereof.  To the extent permitted
by law, the Grantor also hereby waives any rights and/or defenses the Grantor
may have under any anti-deficiency laws or other laws limiting, qualifying or

 
-11-

--------------------------------------------------------------------------------

 

discharging the Secured Obligations and/or any of the remedies of Secured Party
against the Grantor.  The Grantor further waives, to the extent permitted by
law: (i) any right it may have under any applicable law (including the
constitution of any jurisdiction in which any of the Collateral may be located
and the Constitution of the United States of America) to notice (other than any
requirement of notice explicitly provided herein or in the Credit Agreement) or
to a judicial hearing prior to the exercise of any right or remedy provided by
this Agreement, the Credit Agreement or any of the other Collateral Documents
and any right to set aside or invalidate any sale duly consummated in accordance
with the foregoing provisions hereof on the grounds (if such be the case) that
the sale was consummated without a prior judicial hearing; (ii) any right to
damages occasioned by any lawful exercise by Secured Party of any right or
remedy hereunder or referred to herein, including any damages arising as a
result of any taking of possession of the Collateral; (iii) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of Secured Party’s rights hereunder; (iv) all rights
of redemption, appraisement, valuation, stay, extension or moratorium now or
hereafter in force under any applicable law and (v) the appointment of a
receiver as provided in the Credit Agreement.  The Grantor hereby consents to
Secured Party’s request for the appointment of, and to any applicable court’s
appointment of, ex parte, a receiver and waives any rights to protest such
appointment.  The Secured Party shall not be required to marshall any Collateral
(or any part thereof) in any particular order.  To the extent permitted by law,
the Grantor hereby agrees it will not invoke any right it may have under any law
to require the marshalling of Collateral or any other right under any law which
might cause delay in or impede the enforcement of the rights of Secured Party
under this Agreement, the Credit Agreement or any of the other Collateral
Documents, and the Grantor hereby irrevocably waives the benefits of all such
laws.  Any sale of, or the grant of options to purchase, or any other
realization upon, any Collateral shall operate to divest all right, title,
interest, claim and demand, either at law or in equity, of the Grantor therein
and thereto, and shall be a perpetual bar both at law and in equity against the
Grantor and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through and under the Grantor.


(b)   To the extent permitted by law, the obligations of the Grantor under this
Agreement shall remain in full force and effect without regard to, and shall not
be impaired by: (i) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of the Grantor, or of any
other Person; (ii) any exercise or nonexercise, or any waiver, by the Secured
Parties, of any right, remedy, power or privilege under or in respect of any of
the Secured Obligations or any of the Collateral or any other security therefor;
(iii) any amendment to or modification of this Agreement, the Credit Agreement
or any of the other Collateral Documents; or (iv) the taking of additional
security for or any guarantee of any of the Secured Obligations or the release
or discharge or termination of any security or guarantee for any of the Secured
Obligations; and whether or not the Grantor shall have notice or knowledge of
any of the foregoing.


(c)   No remedy conferred herein or in the Credit Agreement or any of the other
Collateral Documents upon the Secured Parties is intended to be exclusive of any
other remedy, and each and every such remedy shall be cumulative and shall be in
addition to every other remedy given hereunder or under the Credit Agreement or
any of the other Collateral Documents or now or hereafter existing at law or in
equity or by statute or otherwise.  No course of dealing between the Grantor or
any Affiliate of the Grantor and the Secured Parties, and no delay in exercising
any rights hereunder or under the Credit Agreement or any of the other
Collateral Documents, shall operate as a waiver of any right of the Secured
Parties.  No waiver by the Secured Parties of any default shall be effective
unless made in writing and otherwise in accordance with the terms of Section
11.01 of the Credit Agreement and no such waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon.


(d)   The Grantor’s waivers set forth in this Agreement (including, without
limitation, those set forth in this Section 8) have been made voluntarily,
intelligently and knowingly and after the

 
-12-

--------------------------------------------------------------------------------

 

Grantor has been apprised and counseled by its attorneys as to the nature
thereof and its possible alternative rights.


9.           Termination.  This Agreement and the Lien on the Collateral created
hereby shall terminate, without delivery of any instrument or any further action
by any party, when all of the Secured Obligations have been paid and discharged
in full in cash (and all commitments of the Lenders to lend any additional
amounts to the Borrowers shall have been terminated) (excluding contingent
indemnification obligations for which no claim has been made).  Upon termination
as aforesaid, Secured Party shall execute and deliver such releases and
discharges as the Grantor may reasonably request.  If any Collateral shall be
sold, transferred or otherwise disposed of by any Grantor in a transaction
permitted by the Credit Agreement, then Secured Party, at the request and sole
expense of such Grantor, shall promptly execute and deliver to such Grantor all
releases and other documents, and take such other action, reasonably necessary
for the release of the Liens created hereby or by any other Collateral Document
on such Collateral.


10.           Reinstatement.  Notwithstanding the provisions of Section 9 to the
contrary, and notwithstanding anything else to the contrary contained herein,
this Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any amount received by the Secured Parties in respect of the
Collateral or the Secured Obligations is rescinded, or must otherwise be
restored or returned by the Secured Parties upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Grantor or any of its
Affiliates or any guarantor of all or any part of the Secured Obligations, or
upon the appointment of any intervenor, receiver or conservator of, or trustee
or similar official for, the Grantor or any such Affiliate or guarantor, or any
substantial part of their respective properties or assets, or otherwise, all as
though such payment had not been made.


11.           Consents, Approvals, Etc.  Upon the exercise by Secured Party of
any power, right, privilege or remedy pursuant to this Agreement, the Credit
Agreement or any of the other Collateral Documents which requires any consent,
approval, registration, qualification or authorization of, or declaration or
filing with, or other action by, any other Person, including, without
limitation, any governmental authority or instrumentality, the Grantor will
execute and deliver, or will cause the execution and delivery of, all such
agreements, documents, applications, certificates, instruments and other
documents and papers and will take, or will cause to be taken, such other action
that may be required to obtain such consent, approval, registration,
qualification or authorization of or other action by such other Person and/or
that may be reasonably requested by the Secured Party in connection therewith.


12.           Certain Definitions.  In addition to the descriptions contained in
Section 1 hereof, the items of Collateral referred to therein shall have all of
the meanings ascribed to them in the UCC.


13.           Amendments.  All amendments of this Agreement and all waivers of
compliance herewith shall be in writing and shall be effected in compliance with
the provisions of Section 11.01 of the Credit Agreement.


14.           Communications.  All communications provided for herein shall be
made as specified in Section 11.02 of the Credit Agreement.


15.           Successors and Assigns.  This Agreement shall bind and inure to
the benefit of and be enforceable by Secured Party and the Grantors, successors
to the Grantors and the successors and assigns of Secured Party.


16.           Governing Law; Jurisdiction; Waiver of Jury Trial.  This
Agreement, including the validity hereof and the rights and obligations of the
parties hereunder, and all amendments and supplements hereof and all waivers and
consents hereunder, shall be construed in accordance with and governed by the

 
-13-

--------------------------------------------------------------------------------

 

domestic substantive laws of the State of New York without giving effect to any
choice of law or conflicts of law provision or rule that would cause the
application of the domestic substantive laws of any other jurisdiction.  Each
party hereto, to the extent that it may lawfully do so, hereby consents to
service of process, and to be sued, in the State of New York and consents to the
jurisdiction of the courts of the State of New York sitting in New York County
and the United States District Court for the Southern District of New York, as
well as to the jurisdiction of all courts to which an appeal may be taken from
such courts, for the purpose of any suit, action or other proceeding arising out
of any of its obligations hereunder and under the Credit Agreement and the other
Collateral Documents or with respect to the transactions contemplated hereby or
thereby, and expressly waives any and all objections it may have as to venue in
any such courts.  Each party hereto further agrees that a summons and complaint
commencing an action or proceeding in any of such courts shall be properly
served and shall confer personal jurisdiction if served personally or by
certified mail to it in accordance with Section 14 or as otherwise provided
under the laws of the State of New York.  Notwithstanding the foregoing, the
each party hereto agrees that nothing contained in this Section 16 shall
preclude the institution of any such suit, action or other proceeding in any
jurisdiction other than the State of New York.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION OR OTHER
PROCEEDING INSTITUTED BY OR AGAINST IT IN RESPECT OF ITS OBLIGATIONS HEREUNDER
AND UNDER THE CREDIT AGREEMENT AND ANY OF THE OTHER COLLATERAL DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND BY THE CREDIT AGREEMENT AND THE OTHER
COLLATERAL DOCUMENTS.


17.           Miscellaneous.  The headings in this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.  This
Agreement (together with the Credit Agreement and the other Collateral
Documents) embodies the entire agreement and understanding among the Secured
Party and the Grantor and supersedes all prior agreements and understandings
relating to the subject matter hereof.  Each covenant contained herein and in
the Credit Agreement and in each of the other Collateral Documents shall be
construed (absent an express provision to the contrary) as being independent of
each other covenant contained herein and therein, so that compliance with any
one covenant shall not (absent such an express contrary provision) be deemed to
excuse compliance with any other covenant.  If any provision in this Agreement,
the Credit Agreement or any of the other Collateral Documents refers to any
action taken or to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable, whether such action is taken
directly or indirectly by such Person, whether or not expressly specified in
such provision.  In case any provision in this Agreement, the Credit Agreement
or any of the other Collateral Documents shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof and thereof shall not in any way be affected or impaired
thereby.  This Agreement may be executed in any number of counterparts and by
the parties hereto on separate counterparts but all such counterparts shall
together constitute but one and the same instrument.


18.           Joint and Several.  The obligations of the Grantors in this
Agreement are joint and several.






[Signature Pages to Follow]



 
-14-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Grantor has executed this Agreement as a sealed
instrument as of the date first above written with the intent to be legally
bound.
 


GLOBAL TELECOM & TECHNOLOGY, INC.
 
 
By:
  /s/ Chris McKee
Name:
Chris McKee
Title:
General Counsel
 
GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.
 
 
By:
  /s/ Chris McKee
Name:
Chris McKee
Title:
General Counsel
 
GTT GLOBAL TELECOM GOVERNMENT SERVICES, LLC
 
 
By:
   /s/ Chris McKee
Name:
Chris McKee
Title:
General Counsel
 
NLAYER COMMUNICATIONS, INC.
 
By:
   /s/ Chris McKee
Name:
Chris McKee
Title:
General Counsel
 
PACKETEXCHANGE (USA), INC.
 
 
By:
  /s/ Chris McKee
Name:
Chris McKee
Title:
General Counsel
 

PACKETEXCHANGE INC.
 
 
By:
    /s/ Chris McKee
Name:
Chris McKee
Title:
General Counsel
 
TEK CHANNEL CONSULTING, LLC
 
 
By:
   /s/ Chris McKee
Name:
Chris McKee
Title:
General Counsel
 
WBS CONNECT LLC
 
 
By:
    /s/ Chris McKee
Name:
Chris McKee
Title:
General Counsel
 
COMMUNICATION DECISIONS-SNVC, LLC
 
 
By:
    /s/ Chris McKee
Name:
Chris McKee
Title:
General Counsel
 
CORE180, LLC
 
 
By:
   /s/ Chris McKee
Name:
Chris McKee
Title:
General Counsel

 
[Signature Page to Security Agreement]
 

--------------------------------------------------------------------------------

 
ELECTRA LTD.
 
 
By:
   /s/ Chris McKee
Name:
Chris McKee
Title:
General Counsel



IDC GLOBAL, INC.
 
 
By:
   /s/ Chris McKee
Name:
Chris McKee
Title:
General Counsel




[Signature Page to Security Agreement]
 

--------------------------------------------------------------------------------

 



WEBSTER BANK, N.A.,
as Administrative Agent
 
 
By:
    /s/ Andre Paquette
Name:
Andre Paquette
Title:
Senior Vice President
 

 
 
[Signature Page to Security Agreement]